DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1,3,5,6,8-30 allowed.  Applicant moved previously allowed subject matter into independent claims 1, 13 and new claim 23, therefore all claims are allowed. 
Drawings
The drawings were received on 06/07/2022.  These drawings are acceptable.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Allowable Subject Matter
Claims 1,3,5,6,8-30 allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The following is an examiner’s statement of reasons for allowance:
Re-claim 1, recites “inter alia” “An actuator device comprising: a support part; a first movable part; a second movable part formed in a frame shape and arranged so as to surround the first movable part; a pair of first connecting parts arranged on both sides of the first movable part in a first axis direction parallel to a first axis and connecting the first movable part to the second movable part so that the first movable part can swing around the first axis; and a pair of second connecting parts arranged on both sides of the second movable part in a second axis direction parallel to a second axis orthogonal to the first axis and connecting the second movable part to the support part so that the second movable part can swing around the second axis, wherein the second movable part includes a pair of first connection portions positioned on both sides of the first movable part on the first axis and connected to the pair of first connecting parts, and a pair of second connection portions positioned on both sides of the first movable part on the second axis and connected to the pair of second connecting parts, each of the pair of second connection portions includes a portion having a width larger than a width of a portion of the second movable part other than the pair of first connection portions and the pair of second connection portions when viewed in a direction orthogonal to the first and second axes, and an inner edge of each of the pair of second connection portions, when viewed in the direction orthogonal to the first and second axes, includes a depression portion recessed in the second axis direction, and an outer edge of each of the pair of second connection portions, when viewed in the direction orthogonal to the first and second axes, includes a protrusion portion protruding in the second axis direction wherein the second movable part further includes a pair of first linear portions positioned on both sides of one of the pair of second connection portions in the first axis direction and connected to the one of the pair of second connection portions, and a pair of second linear US.350381145.01Application No. 16/766,996Docket No.: 046884-6958-00-US-602520 Reply to Office Action of March 11, 2022 Page 5 portions positioned on both sides of the other of the pair of second connection portions in the first axis direction and connected to the other of the pair of second connection portions, and each of the pair of first linear portions and each of the pair of second linear portions extend in the first axis direction. (annotated Fig.1 and annotated Fig.3).”

    PNG
    media_image1.png
    652
    786
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    564
    825
    media_image2.png
    Greyscale

The prior art of record, IP.com NPL Patent Search and IDS searches fail to teach the details of claim 1 combination wherein “An actuator device comprising: a support part; a first movable part; a second movable part formed in a frame shape and arranged so as to surround the first movable part; a pair of first connecting parts arranged on both sides of the first movable part in a first axis direction parallel to a first axis and connecting the first movable part to the second movable part so that the first movable part can swing around the first axis; and a pair of second connecting parts arranged on both sides of the second movable part in a second axis direction parallel to a second axis orthogonal to the first axis and connecting the second movable part to the support part so that the second movable part can swing around the second axis, wherein the second movable part includes a pair of first connection portions positioned on both sides of the first movable part on the first axis and connected to the pair of first connecting parts, and a pair of second connection portions positioned on both sides of the first movable part on the second axis and connected to the pair of second connecting parts, each of the pair of second connection portions includes a portion having a width larger than a width of a portion of the second movable part other than the pair of first connectionACTIVE. 123533546.01ATTORNEY DOCKET NO.: 046884-6958-00-US-602520 Application No.: NewPage 3 portions and the pair of second connection portions when viewed in a direction orthogonal to the first and second axes, and an inner edge of each of the pair of second connection portions, when viewed in the direction orthogonal to the first and second axes, includes a depression portion recessed in the second axis direction, and an outer edge of each of the pair of second connection portions, when viewed in the direction orthogonal to the first and second axes, includes a protrusion portion protruding in the second axis direction, wherein the second movable part further includes a pair of first linear portions positioned on both sides of one of the pair of second connection portions in the first axis direction and connected to the one of the pair of second connection portions, and a pair of second linear portions positioned on both sides of the other of the pair of second connection portions in the first axis direction and connected to the other of the pair of second connection portions, and each of the pair of first linear portions and each of the pair of second linear portions extend in the first axis direction.”
The prior art of record, Turner, and Fujimoto and all other references fail to teach all the limitations of the combined claim above.  They teach actuator device, but they fail to teach or suggest alone or in combination the details of claim above. 

    PNG
    media_image3.png
    393
    442
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    417
    663
    media_image4.png
    Greyscale

Claims 3,5,6-12 is allowed based on dependency from allowed claim 1. 
Re-claim 13, recites “inter alia” “An actuator device comprising: a support part; a first movable part; US.350381145.01Application No. 16/766,996Docket No.: 046884-6958-00-US-602520 Reply to Office Action of March 11, 2022 Page 7 a second movable part formed in a frame shape and arranged so as to surround the first movable part; a spiral coil provided to the second movable part so as to surround the first movable part; a magnetic field generator that generates a magnetic field to act on the coil; a pair of first connecting parts arranged on both sides of the first movable part in a first axis direction parallel to a first axis and connecting the first movable part to the second movable part so that the first movable part can swing around the first axis; and a pair of second connecting parts arranged on both sides of the second movable part in a second axis direction parallel to a second axis orthogonal to the first axis and connecting the second movable part to the support part so that the second movable part can swing around the second axis, wherein the second movable part includes a pair of first connection portions positioned on both sides of the first movable part on the first axis and connected to the pair of first connecting parts, and a pair of second connection portions positioned on both sides of the first movable part on the second axis and connected to the pair of second connecting parts, each of the pair of second connection portions includes a portion having a width larger than a width of a portion of the second movable part other than the pair of first connection portions and the pair of second connection portions when viewed in a direction orthogonal to the first and second axes, an inner edge of each of the pair of second connection portions, when viewed in the direction orthogonal to the first and second axes, includes a depression portion recessed in the second axis direction, and an outer edge of each of the pair of second connection portions, when viewed in the direction orthogonal to the first and second axes, includes a protrusion portion protruding in the second axis direction, and the coil is arranged at a position closer to the outer edge than the inner edge of each of the pair of second connection portions on the second axis when viewed in the direction orthogonal to the first and second axes. (annotated Fig.1 and annotated Fig.3).”

    PNG
    media_image5.png
    646
    848
    media_image5.png
    Greyscale

The prior art of record, IP.com NPL Patent Search and IDS searches fail to teach the details of claim 13  combination wherein “An actuator device comprising: a support part; a first movable part; US.350381145.01Application No. 16/766,996Docket No.: 046884-6958-00-US-602520 Reply to Office Action of March 11, 2022 Page 7 a second movable part formed in a frame shape and arranged so as to surround the first movable part; a spiral coil provided to the second movable part so as to surround the first movable part; a magnetic field generator that generates a magnetic field to act on the coil; a pair of first connecting parts arranged on both sides of the first movable part in a first axis direction parallel to a first axis and connecting the first movable part to the second movable part so that the first movable part can swing around the first axis; and a pair of second connecting parts arranged on both sides of the second movable part in a second axis direction parallel to a second axis orthogonal to the first axis and connecting the second movable part to the support part so that the second movable part can swing around the second axis, wherein the second movable part includes a pair of first connection portions positioned on both sides of the first movable part on the first axis and connected to the pair of first connecting parts, and a pair of second connection portions positioned on both sides of the first movable part on the second axis and connected to the pair of second connecting parts, each of the pair of second connection portions includes a portion having a width larger than a width of a portion of the second movable part other than the pair of first connection portions and the pair of second connection portions when viewed in a direction orthogonal to the first and second axes, an inner edge of each of the pair of second connection portions, when viewed in the direction orthogonal to the first and second axes, includes a depression portion recessed in the second axis direction, and an outer edge of each of the pair of second connection portions, when viewed in the direction orthogonal to the first and second axes, includes a protrusion portion protruding in the second axis direction, and the coil is arranged at a position closer to the outer edge than the inner edge of each of the pair of second connection portions on the second axis when viewed in the direction orthogonal to the first and second axes.”
The prior art of record, Turner, and Fujimoto and all other references fail to teach all the limitations of the combined claim limitations above.  They teach actuator device, but they fail to teach or suggest alone or in combination the details of claim above. 
Claims 14-22 are allowed based on dependency from allowed claim 13.
Re-claim 23, recites “inter alia” “An actuator device comprising: a support part; a first movable part; a second movable part formed in a frame shape and arranged so as to surround the first movable part; a pair of first connecting parts arranged on both sides of the first movable part in a first axis direction parallel to a first axis and connecting the first movable part to the second movable part so that the first movable part can swing around the first axis; and a pair of second connecting parts arranged on both sides of the second movable part in a second axis direction parallel to a second axis orthogonal to the first axis and connecting the second movable part to the support part so that the second movable part can swing around the second axis, wherein the second movable part includes a pair of first connection portions positioned on both sides of the first movable part on the first axis and connected to the pair of first connecting parts, and a pair of second connection portions positioned on both sides of the first movable part on the second axis and connected to the pair of second connecting parts, each of the pair of second connection portions includes a portion having a width larger than a width of a portion of the second movable part other than the pair of first connection portions and the pair of second connection portions when viewed in a direction orthogonal to the first and second axes, and an inner edge of each of the pair of second connection portions, when viewed in the direction orthogonal to the first and second axes, includes a depression portion recessed in the second axis direction, and an outer edge of each of the pair of second connection portions, when viewed in the direction orthogonal to the first and second axes, includes a protrusion portion protruding in the second axis direction, wherein the second movable part further includes a first linear portion connected to one of the pair of first connection portions and one of the pair of second connection portions, a second linear portion connected to the one of the pair of first connection portions and the other of the pair of second connection portions, a third linear portion connected to the other of the pair of first connection portions and the one of the pair of second connection portions, and a fourthUS.350381145.01Application No. 16/766,996Docket No.: 046884-6958-00-US-602520 Reply to Office Action of March 11, 2022Page 11 linear portion connected to the other of the pair of first connection portions and the other of the pair of second connection portions, and when viewed in the direction orthogonal to the first and second axes, the first linear portion extends in a direction inclined with respect to the first and second axes, the second linear portion extends symmetrically to the first linear portion with respect to the first axis, the third linear portion extends symmetrically to the first linear portion with respect to the second axis, and the fourth linear portion extends symmetrically to the second linear portion with respect to the second axis. (annotated Fig.1 and annotated Fig.3).”

    PNG
    media_image6.png
    646
    848
    media_image6.png
    Greyscale

The prior art of record, IP.com NPL Patent Search and IDS searches fail to teach the details of claim 23 combination wherein “An actuator device comprising: a support part; a first movable part; a second movable part formed in a frame shape and arranged so as to surround the first movable part; a pair of first connecting parts arranged on both sides of the first movable part in a first axis direction parallel to a first axis and connecting the first movable part to the second movable part so that the first movable part can swing around the first axis; and a pair of second connecting parts arranged on both sides of the second movable part in a second axis direction parallel to a second axis orthogonal to the first axis and connecting the second movable part to the support part so that the second movable part can swing around the second axis, wherein the second movable part includes a pair of first connection portions positioned on both sides of the first movable part on the first axis and connected to the pair of first connecting parts, and a pair of second connection portions positioned on both sides of the first movable part on the second axis and connected to the pair of second connecting parts, each of the pair of second connection portions includes a portion having a width larger than a width of a portion of the second movable part other than the pair of first connection portions and the pair of second connection portions when viewed in a direction orthogonal to the first and second axes, and an inner edge of each of the pair of second connection portions, when viewed in the direction orthogonal to the first and second axes, includes a depression portion recessed in the second axis direction, and an outer edge of each of the pair of second connection portions, when viewed in the direction orthogonal to the first and second axes, includes a protrusion portion protruding in the second axis direction, wherein the second movable part further includes a first linear portion connected to one of the pair of first connection portions and one of the pair of second connection portions, a second linear portion connected to the one of the pair of first connection portions and the other of the pair of second connection portions, a third linear portion connected to the other of the pair of first connection portions and the one of the pair of second connection portions, and a fourthUS.350381145.01Application No. 16/766,996Docket No.: 046884-6958-00-US-602520 Reply to Office Action of March 11, 2022Page 11 linear portion connected to the other of the pair of first connection portions and the other of the pair of second connection portions, and when viewed in the direction orthogonal to the first and second axes, the first linear portion extends in a direction inclined with respect to the first and second axes, the second linear portion extends symmetrically to the first linear portion with respect to the first axis, the third linear portion extends symmetrically to the first linear portion with respect to the second axis, and the fourth linear portion extends symmetrically to the second linear portion with respect to the second axis.”
The prior art of record, Turner, and Fujimoto and all other references fail to teach all the limitations of the combined claim above.  They teach actuator device, but they fail to teach or suggest alone or in combination the details of claim above. 
Claims 24-30 are allowed based on dependency from allowed claim 23.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in PTO892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGED M ALMAWRI whose telephone number is (313)446-6565.  The examiner can normally be reached on Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 5712728188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAGED M ALMAWRI/Primary Patent Examiner, Art Unit 2834